Citation Nr: 1822768	
Decision Date: 04/16/18    Archive Date: 04/25/18

DOCKET NO.  14-27 860A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for hay fever/allergies.

3.  Entitlement to service connection for disability exhibited by low blood sugar.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the Navy from August 1991 to August 2011.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The case was subsequently transferred to the RO in Roanoke, Virginia, which has jurisdiction.

The Board notes that the claim of entitlement to service connection for a low back disability with numbness in both legs was granted in an April 2017 rating decision.  Accordingly, it is no longer on appeal

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The record shows that the Veteran failed to report for VA examinations pertaining to his claims.  However, it appears that the Veteran may not have received notification of the VA examinations.  In this regard, the January 2012 and May 2012 requests for physical examinations show a Florida address.  However, the Veteran submitted a February 2013 statement in which he clarified his mailing address.  In the statement, he indicated that he moved to Virginia in 2011 and notified VA of his new address.  

It is unclear what address was used to inform the Veteran of the VA examinations as some VA letters reflect an inaccurate address and some reflect the accurate "Bay Court address.  Thus, the Veteran should be scheduled for VA examinations to determine the etiologies of his sinusitis, hay fever/allergies, and low blood sugar disabilities.


In light of the remand, obtain updated VA treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Veteran and obtain his most up-to-date address and contact information. Thereafter, the RO/AMC must ensure the Veteran's address and contact information is up-to-date in VA databases.

2.  Obtain updated VA treatment records.

3.  Upon completion of directives #1 and #2, schedule the Veteran for VA examinations to determine the nature and etiology of his sinusitis disability, hay fever/allergies disability, and a disability manifested by low blood sugar.  

The claims file, to include a copy of this remand must be made available to and reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests that are deemed necessary for an accurate assessment must be conducted.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings in detail.

Based on review of the record, the examiner(s) should provide medical opinions as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the Veteran's sinusitis disability, hay fever/allergies disability, and a disability manifested by low blood sugar had onset in service or are otherwise etiologically related to the Veteran's active service.  

The examiner should provide a detailed rationale for the opinion.  If the requested opinion cannot be provided without resorting to speculation, the examiner should explain why it is not possible to provide an opinion.

4.  Thereafter, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond.  The case should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017). 

